     Case 5:17-cv-00220-LHK Document 1237-3 Filed 01/10/19 Page 1 of 6



 1   CRAVATH, SWAINE & MOORE LLP            MORGAN LEWIS & BOCKIUS LLP
     Gary A. Bornstein (pro hac vice)       Richard S. Taffet (pro hac vice)
 2   gbornstein@cravath.com                 richard.taffet@morganlewis.com
     Yonatan Even (pro hac vice)            101 Park Avenue
 3   yeven@cravath.com                      New York, New York 10178-0060
     825 Eighth Avenue                      Telephone: (212) 309-6000
 4   New York, New York 10019-7475
                                            Facsimile: (212) 309-6001
     Telephone: (212) 474-1000
 5   Facsimile: (212) 474-3700

 6   KEKER, VAN NEST & PETERS LLP           MORGAN LEWIS & BOCKIUS LLP
     Robert A. Van Nest (SBN 84065)         Willard K. Tom (pro hac vice)
 7   rvannest@keker.com                     willard.tom@morganlewis.com
     Eugene M. Paige (SBN 202849)           1111 Pennsylvania Ave. NW
 8   epaige@keker.com                       Washington, DC 20004-2541
     Justina K. Sessions (SBN 270914)       Telephone: (202) 739-3000
 9   jsessions@keker.com                    Facsimile: (202) 739-3001
     633 Battery Street
10   San Francisco, CA 94111-1809           MORGAN LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400
11   Facsimile: (415) 397-7188              Geoffrey T. Holtz (SBN 191370)
                                            geoffrey.holtz@morganlewis.com
12   Attorneys for Defendant                One Market, Spear Street Tower
     QUALCOMM INCORPORATED                  San Francisco, CA 94105-1596
13                                          Telephone: (415) 442-1000
                                            Facsimile: (415) 442-1001
14
15                          UNITED STATES DISTRICT COURT
16                        NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN JOSE DIVISION

18   FEDERAL TRADE COMMISSION,               NO. 5:17-CV-00220-LHK-NMC

19                                           DECLARATION OF ZACHARY
     Plaintiff,                              ARNER IN SUPPORT OF SEALING
20                                           PORTIONS OF TRIAL
     vs.                                     DEMONSTRATIVE CDX0502 AND
21                                           CDX504 AND TRIAL EXHIBIT CX5363
     QUALCOMM INCORPORATED, a                CTRM: 8, 4th Floor
22
     Delaware corporation,
23                                           JUDGE: Hon. Lucy H. Koh
     Defendant.
24
25
26
27
28
                                                           Case No. 17-CV-0220-LHK-NMC
                                                                Declaration of Zachary Arner
     Case 5:17-cv-00220-LHK Document 1237-3 Filed 01/10/19 Page 2 of 6



 1          I, Zachary Arner, declare as follows:

 2          1.      I am currently Senior Manager, Finance, at Qualcomm CDMA Technologies

 3   (“QCT”) at Qualcomm Technologies, Incorporated. I received my Bachelor of Arts from

 4   University of California, San Diego in 2003 and Master of Accounting from University of

 5   Southern California in 2004. I started working at QCT in 2008. My current responsibilities

 6   include commercial pricing in the Mobile business unit. When I began working at QCT in 2008,

 7   my title was Financial Analyst. In 2010 I was promoted to Senior Financial Analyst, in 2013 I

 8   was promoted to Staff Financial Analyst, and in 2015 I was promoted to Manager, Finance. In

 9   2017 I was promoted to my current position. Over the course of my employment in QCT, I have
10   acquired personal knowledge of QCT’s practices and procedures concerning the maintenance of

11   the confidentiality of its contracting and business activities.

12          2.      I submit this declaration in support of sealing portions of trial demonstrative

13   CDX0502 and Trial Exhibit CX5363 (the “Trial Exhibits”).

14          3.      The contents of this declaration are true and correct to the best of my knowledge,

15   information and belief. I have personal knowledge of the facts set forth herein, or my knowledge

16   is based upon my review of records kept in the ordinary course of business or conversations with

17   other knowledgeable Qualcomm Incorporated (“Qualcomm”) employees. If called upon as a

18   witness in this action, I could and would testify competently thereto.

19          4.      QCT follows a strict practice that requires confidential treatment of all
20   negotiations for the sale of chips. All such discussions are undertaken pursuant to non-disclosure

21   agreements, which provide that all information exchanged and terms discussed during

22   negotiations are to be maintained in confidence by both parties to the negotiations.

23          5.      Furthermore, strategic relationship agreements are generally between Qualcomm

24   Technologies Incorporated (“QTI”) and a third party. It is QTI’s practice to include in its

25   strategic relationship agreements confidentiality obligations that prohibit the disclosure of the

26   agreements themselves or any of their terms, except in limited authorized circumstances. These

27   confidentiality obligations survive termination of the strategic relationship agreements.

28          6.      It is likewise QCT’s practice to require confidential treatment of QCT’s internal
                                                                           Case No. 17-CV-0220-LHK-NMC
                                                        2                       Declaration of Zachary Arner
     Case 5:17-cv-00220-LHK Document 1237-3 Filed 01/10/19 Page 3 of 6



 1   business analyses, pricing and valuation analyses, revenues, strategy and decision-making.

 2   QCT’s business analyses, pricing and valuation analyses, revenues, strategy and decision-making

 3   incorporate highly sensitive and proprietary information and processes that QCT relies upon to

 4   pursue its commercial interests.

 5          7.        These confidentiality practices are important to QCT and (with respect to

 6   agreements and communications with third parties) to third parties with which QCT contracts for

 7   several reasons. Both QCT and prospective contractual counterparties seek to maintain their

 8   negotiations in confidence to afford each the ability to engage in arm’s-length commercial

 9   bargaining, each bringing to bear their own unique circumstances and business goals without such
10   circumstances and goals being disclosed to their competitors, customers and other actual and

11   potential customers.

12          8.        The disclosure of QCT’s confidential information, such as information contained

13   in QCT’s internal business analyses, pricing and valuation analyses, revenues, strategies and

14   decision-making could significantly harm QCT’s relationships and ability to conduct business

15   with counterparties and prospective counterparties and to compete effectively with other chip

16   manufacturers.

17          9.        In my experience and to the best of my knowledge, the confidentiality obligations

18   specified above have always been strictly followed at QCT. I was informed of QCT’s practices

19   and policies described herein when I first joined QCT, and I have informed others at QCT of our
20   confidentiality obligations and practices.

21          10.       QCT also goes to great lengths to ensure that confidential information relating to

22   its internal business analyses, pricing and valuation analyses, strategies and decision-making is

23   well protected. Personnel with access to data storage locations where confidential information is

24   stored and maintained are advised of QCT’s practices and policies and are required to

25   acknowledge in writing their awareness of and compliance with applicable Qualcomm

26   confidentiality policies. The same is true for any QCT personnel who request access to such

27   information and all new QCT employees.

28          11.       In addition, every QCT database and system that contains confidential information
                                                                            Case No. 17-CV-0220-LHK-NMC
                                                        3                        Declaration of Zachary Arner
     Case 5:17-cv-00220-LHK Document 1237-3 Filed 01/10/19 Page 4 of 6



 1   is access-restricted and requires login by QCT employees.

 2          12.       I have reviewed the following document and have identified the following

 3   information in yellow highlighting or red boxes as containing confidential Qualcomm information

 4   that Qualcomm has compelling reasons to seal:

 5                                                 CDX0502

 6          13.       Specifically, a portion of CDX0502, which is an FTC trial demonstrative titled

 7   “2007 Marketing Incentive Agreement Sec. 5,” reflects confidential pricing terms. Qualcomm

 8   requests to seal only the portions of this exhibit that reveal information about confidential pricing

 9   terms and confidential and non-standard consideration and pricing terms. This information
10   constitutes Qualcomm trade secrets. Public disclosure of this information would harm Qualcomm

11   and its affiliates by disclosing internal licensing considerations and may unfairly benefit actual

12   and potential third parties with respect to contracting activities of Qualcomm and its affiliates.

13                                                 CX5363

14          14.       Specifically, the following portions of CX5363, which is an e-mail dated January

15   10, 2011 from Steven Mollenkopf to Steve Altman attaching presentations regarding financial

16   information and draft agreements between Apple and Qualcomm, reflect confidential financial

17   information and pricing terms:

18                   CX5363-003 to 005: in full

19                   CX5363-006: highlighted portions
20                   CX5363-009 to 010: highlighted portions

21                   CX5363-012 to 013: highlighted portions

22                   CX5363-015: highlighted portions

23                   CX5363-017 to 018: highlighted portions

24   Qualcomm requests to seal only the portions of this exhibit that reveal information about

25   confidential financial information and pricing terms. This information constitutes Qualcomm

26   trade secrets. Public disclosure of this information would harm Qualcomm and its affiliates by

27   disclosing internal licensing considerations and may unfairly benefit actual and potential third

28   parties with respect to contracting activities of Qualcomm and its affiliates. It would also harm
                                                                            Case No. 17-CV-0220-LHK-NMC
                                                       4                         Declaration of Zachary Arner
     Case 5:17-cv-00220-LHK Document 1237-3 Filed 01/10/19 Page 5 of 6



 1   Qualcomm and its affiliates by disclosing confidential financial information and may unfairly

 2   benefit Qualcomm’s competitors.

 3          15.     The information specified above and contained in the Trial Exhibits reflects terms

 4   in the agreements contained within the exhibits. The terms and conditions of these agreements

 5   are subject to confidentiality obligations that prohibit disclosure, and the confidentiality

 6   provisions survive expiration of the agreements. Furthermore, public disclosure of the

 7   information described above would harm QCT and unfairly benefit actual and potential third

 8   parties with respect to contracting activities by disclosing confidential information that may

 9   disadvantage Qualcomm and its affiliates in ongoing and future contract negotiations. This is
10   because counterparties in such situations could use this confidential information to gain an

11   advantage that would not otherwise be possible absent disclosure of this information, and would

12   thereby compromise QCT’s commercial interests. Information about Qualcomm’s and its

13   affiliates’ confidential agreements could also assist Qualcomm's competitors in seeking to win

14   business opportunities away from Qualcomm and its affiliates.

15          16.     This confidential information is not publicly known, and QCT recognizes and

16   protects the enormous value of this information through its various policies and procedures

17   designed to protect confidential information from disclosure.

18
19
20
21
22
23
24
25
26
27
28
                                                                            Case No. 17-CV-0220-LHK-NMC
                                                        5                        Declaration of Zachary Arner
Case 5:17-cv-00220-LHK Document 1237-3 Filed 01/10/19 Page 6 of 6
